Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered March 17, 1999, convicting defendant, after a jury trial, of *15criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 2 to 4 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Rubin, JJ.